Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment 


Applicants’ response to the last Office Action, filed on Dec. 16 2020, has been entered  and made of record. 
In view of the Applicant amendments and Disclaimer, the claim interpretation and the rejection under Double Patenting are expressly withdrawn. 

Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 11, and 20 are allowable over the prior art of record. Claims 2-10, 12-19 depend from claims 1 and 11 respectively are, therefore, allowed.

	Independent claims recite the limitations of: a plurality of converters configured to convert resolutions of the plurality of sensor data received from the at least two preprocessors so that the resolutions of the plurality of sensor data are equal to one another, the first switching circuit is configured to, based on types of the plurality of sensor data, selectively map and input the plurality of sensor data from the at least two sensors to the at least two preprocessors.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 



					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JINGGE WU/Primary Examiner, Art Unit 2663